OFFICE
                  OF   THE A’ITORNEY     GENERAL   OF   TEXAS
                                AUSTIN




lionorablaI. Pradeoki
County A&t op
QalveatoR county
Qalveaton, Teras
Dear   art




              Your 16tter                          ltlttg
                                                        th eo p inio n
0rthis department OR                               c ,
                                                     reads h p a r t
as followai                                                .



                                                girlattIres.
                                              4mpta to amwad
                                         t called a4aaio~ or

                                         a  emoted as a ape-
                                          226 of the Qmeral and
                                         irat alled aeaalo~ of

                              la~r~apaokallp requested es to
                            lity of both H. B. #73 and the
                            tad, rafarriidto as 9. B. #86,

            9a Qalv4aton county,the CdPnnlralWr rqre-
       SetttingPrao. #2 la entirely Within the oity llmlta
       Ot Qalveiaton and th4re me no roads la this Pre-
       oiaot. The Seavall built by Galveston County and
       the Boulevard, which la used as a driveway,~is part
    Bonomble   I.    Prsdooki,   page 2


         ol tha protcatlva vork and Is pS&tISlly vlthln the
         lisita Of PreOinot #2,
              *ghoul.+you find thla bill constitutional,
         please advise me igouI am to dotamine hdhsr the
         Oom.fgaionera have Inourred the upmae provfdod
         ror, vben on oirlolal duties and when for personal
         USO*
               l           (I
                    . . . .


              Senate Bill Bo. 286, dots of the 48th IsgIrZatwe,
    RegliiarSeesion, 1943, reads 88 iollovat
               “An Aot to amend House Bill Ho. 73, an Aot
         passed by the First Called Ssaalon of the 33rd fsg-
         IaltWtr~ or the State or Tezaa to Oreate a more ei;
         fe.otive,road system for Qalvraton County, Tu483
         Gk~q oounty COmi.8aioneraof said county ox-of-
         fiolo preolndt rottd mnaaIa~al~nera and peao&i~Lag
         their duties as auah etoi by addhg Seotion 2a pro-
         vrding for additional dutlea of the County C-S-
         aloners and by addhg Seotlon 2b p~ovldlngfor the
         payment of travellag expenaea to the Connty Cow
         UaaIab3ra, r0r the sac of their.private automo-
         bller, ohen Inoorred only In the perio&leanMOf
         their off'Iof.aldutleg pertaining to the mkinteme
         of the ~publiaroardoend hlghvaya OS aald countyi
         and deol4rIng an enlargeaoy.

I                                               STATE OF
        .aBXIT EMCl’BD BY THE LBaISLWJRE OF Tlfli
          mt

              “se0t10n 1. That Bouae ii.11go. 73, passed
         et the Flirt Called $eaaIoa of the 33&d k?giSlStWS
         of the State or Texas be amended by adding thereto
         *atiOXl 24 to &eSd 88 fOlhf8t
I
              “V3eotion2(a). The County CimotIaaIonera
         ahall nmke an fttapeotlonof the publio roads, U&h-
         Tot, 4nd other ttppurtettanceapert4InIugthereto
         within their reapeative~praoinotaand vithIn their
         ~u&Isdiotiondurlng or Immediately after the 006u&
         &awe or any storm, flood o& hIgb tide, the 000~
         &WKm of uhIoh would probably damage 'or Obrtruot
Honorable I.    Predeoki,,   page 3


     said  pubUa roads, hLghuay8 and appurtenances.
     fi awh inrpeotlonreveala that said roada, high-
     oaya and apput%wutaea   have bean med     or ob-
     atruoted In any COUtIty CWI8i88iOn8rS QFednOt, it
     ahall be the duty or said Ooanni8alommto oloae
     said road, hlghuay o& ap urtenanor OP to ln8tall
     adequate fao~~ltlea andpor varnlng sign5 4t or naar
     the laene of said damage OP obstruotlon,auffl-
     oiest to Yarn the pub110 thereof, and to proaeed
     as soowas   1s poraible thereefter to have such
     damage repaired and obatruatlonremoved therefrobl.'
            %ac. 2. That House RI11 Ho. 73, passed at
     the Firrt CallcidSession of the 33rd LegIalature,
     of the State of Texas be amended by addi-   thmeto
     Section 2b to read 8s follovat
            “Qieotlon 2(b).  The County Com.laatintwa   0r
     Oelveaton County, Texas, are each hereby alloved
     8otual traveling expenses not to exceed the sum of
     Fifty ($50.00) Dollars per month iOr thr r;rte .Qf
     their private automobiles, rovlded hweoer tkat
     8uCh traveling axpenaea   8haE 1 be alloved only vhan
     lncorred by the County CwmI88Iohera In the pePform-
     actOeof their duties pert8lnIttg to the m9intezlame
     of the publlo   roads and highuayr.of said oounty.
     Raoh oounty oomPrlasIoner in~u&rIng luah expense
     ahall file a olalm vltb the CommI8alonera Court,
     and, if aqid o&Da Is in order, 8ame SW         be ap-
     proved, alloved and ordered paid by said court as
     8 alaim agalast the oouatg, said alaim ahall be
     paid out of the road and ridge fqnd of aaid Ooun-
     ty In the aam manner es provided by law for the
     PayBent of other Otiims f&slasaid fund.'
          *SW. 3. The feat that Oalveoton County la
     MY vlthout an adequate road lav, and Is urgently
     in need  o fluoh a law, oreatea 811emergencryaad an
     iR&mratlve publlo neoeralty, that the bttst~ttttIOn-
     al Rule requiring  bills to be read on three revere3
     day8 i.ueach Ziouse be euapended, and the 8eme is
     hereby suspended,and that thI8 Act take sffeot and
     be In force from and after It8 pa88age. and It Is
     80   enaoted.a
Bonoreble I. RedeokI, page 4


          Rouse Bill Ro. 73, Aots of the 33rd Legfal4ture,
First called sea8Ion,     1913, was enaoted a8 a apeolal road
law under the prOvi8fO~Of       AFti    VIII, Station 9,Of the
Constitutionof this State. Senate Bill Ho. 286, Aota of
the 48th Legial4tur8,Regular Seesion, 1943, al80 va8 enect-
ed as 8 special lav for Galveston County under the p&ovirion8
of Artiole VIII, Seation 9, OS the ConrtItutlOn,8mendIng
House Bill Ro, 73, 8upra.
          St   i8   8tat8d In the 0888 Of CFOV V. Ti,IlIi8&,
                                                         47 S.U.
(26) 391 (tinner II.Crow, 78 S.Y. (2d) fi88)t
         *lie8the law enacted for the better raaln-
    ten4nce of road5 in Xi11 dountyt The Legialetu&e
    by houae,blll Ilo.500 had pleoed new 8nd tUltIon-
    al burdens On the oonrmiaaIone&8  vlth reference to
    the roads of Xi11 county. The purpose Ye8 to
    aecure a better system of roala for the aounty.
    It ua8 apparent that the aomfs8Ioner8 vould imur
    extra expenre in diaah8rgfng   there nw dutler.
    In return, the amendment in queatioa undertook to
    compensatethem out of the road ad bridge Sund
    Sor the erpenaea so l.nourred.   The use by the com-
    olirsloneraof thei.&private autowbllea So& the
    8oaosplMunent of this purporo end in coxineotion
    vfth such work alelearlyhad to.do vith the Qaain-
    tenenoe of the publio roads’ of the Couuty, and
    if 80, the Isgl.aleture bad the authority under
    the Conatltutionby a loaal lav to authorlae the
    Iwe or 8 part or the road end bridge fUnd8 to aa-
    OOD@irh thi8 plU’pOae. A careful 8uperviaiott 0s
    the &08ds by the oommI88loner8Ye8 as esaentIal
    to the maintenanae of the road8 end the areetlon
    of en etfialent 8y8tem as vould have been the mper-
    Vlalon thereoi by a afvil engineer. If the oom-
    ~8rioM&a vere to arruae end diaaharge these
    bUTdsn8, it vaa ea8entlal that they be provided
    vlth the mean8 of doing 802 This could h8ve been
    dono either by provLdLng the UNUM of conveyanoe
    OF by oompen8atingthe oomnlsrlonem for the ex-
    Rena88 Inuurred by them isdoing so.
          “It la true, that the building and minten-
     anC* OS ro4da is a part 0s the affair8 of a co~unty
Nonorable I. Predeakl, pega 5


     and that 8 special lav reguhtlq the melntenenae
     or roads ir to a aertaln extent a lev regulating
     the arfalra or the oourityibut, ii auoh special lav
     undertakesto regulete only that part 0r the arrairr
     of a county pertaining ta the maintenanae of roedm,
     it 1s not prohibited by the Constitution. Chler
     Justice Phillips in Altgelt t. Outaelt, 109 Tex.
     123, 201 9; Y. 400, 401, said: ‘So doubt the Lag-
     islaturcbin the passage of looal roed lams, may,
     vithin proper bounds, provide aompenaationfor
     extra sarvloea to be perrormed by those Offlelala
     (the aommfsalonera)vhere uaaontrolledby general
     lava and required by such loaal laws and dfreatly
     oonueoted vlth the malntenanae of the publla roads.”
     (3eeEltchena et al. P. Roberta, 24 S.V. (26) 464,
     Jenteson,et al. v. Smith, 161 S.V. 520, Austin
     Broa. v. Patton. 288 9.Y. 182. and WLnn v. John-
      son,   91   S.Y.   (2ii)   499.)   -

          As heretofore stated Senate M3; Ho. 286, sUJU’8, 1s
a speafal road lav and vaa enaated as          Thie Act is limit-
ed to the maintenance of publia roads and &poses added and nev
                                          . .
        ._ imposed by general lav-and provides
duties-not                                       for reimburse-
mew or toteoounty aoamuaalonera    ror aertarn expenses Lneurrea
by them as authorized by said bat. Far the reasons stated here
and the,roregolngauthorities    ue regard said Senate Bill Bo.
286 constitutional,end so hold.
          You also j.nQuireas to the oonatitutlonaUty of
House Bill Ro. ‘73,au ra. What has been said vlth reference
to Senate ~111 NO. 28g, is equally applicable to House Bill
lb. 73, Therefore,  it is our opinion that seld House Bill 810.
73 la conatltutional.

           You further ask in e&feat, it the bill 16 found to
be COMtitutitialj-how   are you to .determinevhether the O~IU-
~~slonera have inawred the expere provided for? Senate
Bill Ho. 268 e.xpr+ralgprovided that eaah cosmaiasloner ln-
curlna ruch expense shall ills a o1ai.mvlth the aommlsObon-
*w’ aourt, and, if such alaim la in order, same shall be ap-
pEoved, allowed and ordered paid by said aourt as a Olaim
*UUut the county. Said hot further providea that such
tr*vellngexpense shall be allowed only vhen lnourred by the
county oomtnisalaaer~in th4 performenae or their dutlea per-
t**      to the mefntenanae OS public roads end hi&fey8 of
sai oounty.
Honorable I. Predeakl, page 6


          It la our oplnlon that in view of the hot under con-
sideration the aommlaaionera~ court determines the amount of
expense lnaurred for traveling expensea by the county oonmfa-
sioners Por,the use of their wlvate automobiles end that when
a olalm for such expenses 1s riled with the aomtaiaaionera’
court, if said olalm la in order, said court hea the legal
authorltp to approve, allov and order aaid cleim to be paid.
                                       Yours very truly
                                  AITCRRRY O-      OF TRXhS




                                            Ardell Wllliem
                                                  Assistant
AUrdb